Citation Nr: 0305534	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-20 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral heel and 
foot problems.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1967, which included service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran appeared before a 
hearing officer at a hearing at the RO in January 2000.  At 
that hearing, the veteran withdrew the issues of entitlement 
to service connection for gout and low back disability.  In 
December 2000, the Board denied entitlement to service 
connection for a right knee disorder and remanded the current 
issues for further development.  The case has been returned 
for adjudication.


FINDINGS OF FACT

1.  The veteran's bilateral heel and foot disorders are 
attributable to service.

2.  The veteran's left knee disorder is attributable to 
service.

3.  The veteran's PTSD is attributable to service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral heel and foot problems were 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  

2.  The veteran's left knee disorder was incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R.  
§ 3.303 (2002).  

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral foot and heel 
problems and his left knee disorder began during service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Bilateral heel and foot disorders

Service medical records reveal diagnoses of early stress 
fractures of both os calcis, which required use of crutches 
and a wheelchair.  The veteran reported that he again injured 
his heels in service when he jumped from a truck. 

Private medical records reveal that the veteran underwent 
surgery of the left foot and heel in 1976 for heel spurs.  VA 
medical records reflect treatment and surgery for bilateral 
heel spurs or plantar fasciotomies beginning in 1995.  A May 
1996 VA examination report revealed diagnoses of history of 
fractured heel bones, history of plantar fasciitis, and 
history of removal of heel spurs. 

An April 2002 VA podiatry examination report noted that the 
examiner reviewed the claims folder and noted the veteran's 
injuries to heels during service as well as subsequent foot 
and heel surgeries.  The VA examiner diagnosed bilateral heel 
spur syndrome and retained foreign bodies in the left hallux 
proximal phalanx, status post open reduction internal 
fixation.  The examiner stated that it was his opinion that 
the veteran's symptoms of the feet were related to his in 
service injury.  The examiner specifically noted the 
bilateral heel injury and the stress fractures.  It appears 
that the VA examiner's opinion was based on review of the 
claims file and sound medical judgment.  

There is no medical evidence of record to refute the 
professional medical opinion of the VA physician and there 
are no prevailing reasons to doubt the credibility or 
probative value of the VA physician's statement supporting 
the claim for the bilateral foot and heel disorder.  
Accordingly, service connection is warranted for bilateral 
foot and heel disorders.  Thus, based on review of the 
evidence of record, the Board concludes that the evidence 
supports a grant of service connection for bilateral foot and 
heel disorders.

Left knee

Service medical records reveal that the veteran was treated 
for tenderness and catching of the left knee.  The diagnosis 
was chondromalacia. 

VA medical records from 1996 to 2002 show complaints of left 
knee pain and diagnosis of osteoarthritis of the left knee.  
In an October 1999 statement, a VA physician stated that the 
veteran has osteoarthritis of the knee which was caused by 
trauma sustained during service in 1966.  Copies of the 
veteran's service medical records showing treatment for left 
knee pain, tenderness, and catching with diagnosis of 
chondromalacia were attached.

A May 2002 VA joints examination report noted that the 
veteran's claims file and the previous Board remand were 
reviewed.  The examiner discussed the veteran's medical 
history as well as his statement that he injured his knees 
about the same time he injured his feet and heels after 
falling/jumping from a truck in service.  The diagnosis was 
degenerative arthritis with chondromalacia patellae 
bilaterally.  In a May 2002 VA addendum to the earlier May 
2002 VA examination, the VA examiner stated that it was his 
opinion that the veteran's left knee condition was caused by 
his injury during service.  It appears that the VA examiner's 
opinion was based on review of the claims file and sound 
medical judgment.

As noted above, there is no medical evidence of record to 
refute the professional medical opinion of VA physician and 
there are no prevailing reasons to doubt the credibility or 
probative value of the VA physician's statement supporting 
the claim for a left knee disorder.  Accordingly, service 
connection is warranted for a left knee disorder.  Thus, 
based on review of the evidence of record, the Board 
concludes that the evidence supports a grant of service 
connection for a left knee disorder.

PTSD

The veteran's service personnel records reflect that the 
veteran served as a wheel vehicle mechanic with HQ 
Maintenance Supply Co. and 18th Quarter Master Platoon both 
of the 63rd Maintenance Battalion in Vietnam from September 
1966 to July 1967.  The veteran's service medical records 
make no reference to a psychiatric disability.  At his 
separation examination, the psychiatric evaluation was 
normal.

VA medical records from April to June 1995 reflect complaints 
of anxiousness and impression of anxiety disorder.  VA 
medical records from 1995 to 1998 reveal that the veteran was 
referred to the PTSD clinic.  Group and individual therapy 
notes show diagnoses of PTSD.  At May 1996 VA PTSD 
examination, the veteran reported that he was exposed to 
multiple traumatic events in Vietnam including a mess hall 
blowing up just after he left it and seeing 2 military 
policemen burned alive.  The examiner stated that the veteran 
had signs and symptoms of PTSD.  

VA medical records from 1997 to 2002 show continued diagnoses 
and treatment for PTSD.  In a June 1999 letter, the veteran's 
treating VA psychologists stated that the veteran was 
diagnosed with PTSD and dysthymic disorder based on his 
Vietnam stressors including witnessing explosions on multiple 
occasions where soldiers were burned or killed.  The 
examination findings and the record information indicate that 
the veteran meets the DSM IV requirements for a diagnosis of 
PTSD

The veteran, in various statements and testimony, reported 
that although he was a wheel vehicle mechanic and that he 
also delivered fuel to several areas while in Vietnam.  He 
stated that he witnessed multiple attacks and sabotage, 
including a fuel ship being blown up, helicopters sabotaged, 
and soldiers that were burned alive.  He stated that he 
always slept with his eyes open in Vietnam because you never 
knew when an attack was coming.  He also stated that he was 
under fire several times.

A February 1999 report from U.S Army Center for Research of 
Unit Records (USACRUR) stated that the veteran's unit mission 
activities included areas of operation in Nha Trang and that 
3 helicopters were sabotaged and destroyed in February 1967 
and an oil tanker was blown up in the harbor in April 1967.  

The regulation concerning PTSD found at 38 C.F.R. § 3.304(f) 
was amended since the veteran filed his claim.  Originally, 
the regulation had required medical evidence establishing a 
"clear diagnosis" of PTSD;  a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 58 Fed. Reg. 29110 (May 
19, 1993).  The regulation was revised, effective March 7, 
1997, as a result of the Court's decision in Cohen v. Brown, 
10 Vet. App. 128 (1997).  See 64 Fed. Reg. 32808 (June 18, 
1999).

The requirements for service connection for PTSD under 38 
C.F.R. § 3.304(f) include the following: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in- service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).   The Board 
notes that under 38 C.F.R. § 4.125(a), a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of Diagnostic and Statistical Manual for Mental Disorders.  
38 C.F.R. § 4.125 (2002).  The Board notes that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The standard as to 
whether a stressor is sufficient to trigger PTSD is a 
subjective standard, requiring exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  See Cohen, 10 Vet. App. at 153 (Nebeker, C.J., 
concurring). As the veteran filed his claim in March 1995, 
both the old and revised regulations are applicable to his 
claim.  See Karnas v Derwinski, 1 Vet. App. 308 (1991).  

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the appellant will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App.  
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  Evidence to support a PTSD claim must be evaluated 
in light of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.

The Board recognizes that neither the veteran's medals nor 
his MOS establish that he engaged in combat with the enemy.  
With respect to the stressor alleged, the veteran claimed 
that while he was serving as a vehicle mechanic in the HQ 
Maintenance Supply Co. and 18th Quarter Master Platoon, 63rd 
Maintenance Battalion in Vietnam, they were under attack 
often and that you never knew when it was coming.  Unit 
command reports provided by USACRUR and service personnel 
records are consistent with his duties and the unit's 
experiences.  Accordingly, the Board finds sufficient 
corroboration of the stressor alleged by him.  

The evidence of record demonstrates that the veteran has been 
diagnosed with PTSD by VA physicians on the basis of the 
aforementioned in-service stressor.  There is no competent 
evidence rebutting the diagnoses of PTSD.  This medical 
evidence not only shows that the veteran has been diagnosed 
with PTSD in accordance with DSM-IV, but that there is a link 
between the diagnosis and the stressor alleged.  Accordingly, 
resolving doubt in the veteran's favor, the Board concludes 
that the evidence supports a grant of service connection for 
PTSD.

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for bilateral heel and foot problems is 
granted.  

Service connection for left knee disorder is granted.  

Service connection for PTSD is granted.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

